Citation Nr: 1543691	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-07 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a cervical spine disorder, to include as due to aggravation.


REPRESENTATION

Veteran represented by:	Brett Buchanan, VA Accredited Claims Agent


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1971.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran submitted a notice of disagreement (NOD) in August 2012; a statement of the case (SOC) was issued in January 2014; and the Veteran perfected his appeal with the timely filing of a VA Form 9 in February 2014.  

The issues of entitlement to service connection for a shoulder condition, to include as secondary to a neck condition, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in March 2012 and May 2015 statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 VA Form 21-4138; see also May 2015 Appeal Evidence Submission.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a cervical spine disorder, to include as due to aggravation.  See March 2012 VA Form 21-4138 ("My claim is based on aggravation of a pre-existing condition...I fell from a 'slide for life' rope during an exercise and was treated for a neck injury.")

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that upon entrance into active duty the Veteran disclosed that at the age of 10 "part of neck broke." See May 1971 Report of Medical History.  Service treatment records include medical documentation from 1960 regarding this incident, which reflect a diagnosis of "cervical subluxation, C-4 on 5, right."  See July 1960 York Hospital X-Ray report.  The entrance examination included an "x-ray cervical spine," which yielded results of a normal range of motion, and the Veteran was qualified for induction.  See May 1971 Report of Medical Examination.  Beginning in July 1971, the Veteran was treated for complaints of neck pain, and a subsequent Medical Board examination discharged him due to a diagnosis of "rotary subluxation, C-2-3, with subsequent degenerative changes."  See September 1971 Medical Board report.  

The Veteran asserts that his neck disorder pre-existed his enlistment, but was aggravated by an in-service injury during training.  See March 2012 VA Form 21-4138.  While service treatment records do not reflect an in-service injury of this sort, the Veteran has provided a statement from a fellow service-member regarding this accident.  See April 2010 Statement of J.H. ("We were placed in the same platoon...while negotiating the 'slide for life' G[.] fell off the cable into the water, he was ordered to try it again and once again G[.] fell into the water falling on his neck and shoulders...starting complaining of his neck really hurting him at this point.") 

The Veteran was afforded a VA examination in May 2012.  See May 2012 VA examination.  The examiner opined that the Veteran's current neck disorder both "clearly and unmistakably" existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event or illness.  Id.  The rationale provided for this opinion was that "the Veteran's condition at discharge was the same as his condition at entrance."  Id.  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As noted previously, while the Veteran disclosed the existence of a past cervical spine disorder, no abnormalities of the spine were noted at the Veteran's May 1971 entrance examination.  Moreover, the examiner's rationale states that the Veteran's entrance and discharge conditions "were the same."  However, as noted above, the x-rays taken in May 1971 demonstrated a cervical spine "within normal limits," while September 1971 x-rays provided the basis for the diagnosis of a "non-acceptable defect."  See September 1971 Medical Board report.  Moreover, the x-rays from the 1960 pre-service accident reflect a diagnosis of injury to the "C4-5" cervical vertebrae, and the September 1971 x-ray reflects an injury to "C-2-3."  Id.  The May 2012 VA examiner did not discuss the etiology of these seemingly conflicting diagnoses, nor the Veteran and his buddy's statements regarding his in-service fall.

When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that utilizes the correct evidentiary standard when formulating the opinion, and considers the Veteran's statements concerning the etiology of the aggravation of the injury.



Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Afford the Veteran a VA examination for a cervical spine disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  If the disorder can be diagnosed, please note the diagnosis in the report.

The examiner must review the claims file.  The examiner should assume for purposes of the opinion that the Veteran suffered a fall during training.  The examiner should provide the following:

a) Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's neck disorder existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b) If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing cervical spine condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding the effect of his in-service fall during training.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  

The examiner must also render a sufficiently detailed rationale explaining the relationship between the July 1960 x-ray that indicates an injury to the C4-5 region of the cervical spine, and the September 1971 x-ray that indicates an injury to a different area of the cervical spine, C2-3.

c) If the answer to either a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that a cervical spine disorder had its onset in service or is otherwise attributable to the claimed fall he experienced during service?  Again, the Veteran's lay statements in this regard must be considered.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.

4. If claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






